UNITED STATES DISTRICT COURT _
FoR THE DISTRICT 0F CoLUMBIA APR‘l 7 2019

Glerk. U.S. District & Bankruptcy

HILDRED M- LYLES, ) Gourts forthe District of Co|umbia
l
Plaimiff, )

_ ) Civil Action No. l:l9-cv-0056l (UNA)
v. )
)
UNITED STATES OF AMERICA, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis (“IFP”). The Court will grant plaintiffs
application to proceed IFP and dismiss the case because the complaint fails to meet the minimal
pleading requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. ClA, 355 F.3d
66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977).

Plaintiff, an North1 Carolina inmate, has filed suit against the United States. 'l`he form of

the complaint, on its face, fails to comply with Fed. R. Civ. P. S(a) and D.C. LCvR 5.l.
l

Furthermore, the pleading is incomprehensible and fails to make out any cognizable claim. lt is
unclear what relief, if any, plaintiff seeks.

The ambiguous and rambling allegations comprising plaintiffs pleading fail to provide
adequate notice of a claim. The causes of action, if any, are completely undefined. The pleading

also fails to set forth allegations with respect to this Court’s jurisdiction or venue, or a valid basis

  
 
  

for an award of damages In fact, it is unclear what actual da v ._es, if any, pintiff has suffered.

Therefore, this case will be dismissed A separat¢ ' panies this w emorandum Opinion.

 

Date: April/ , 2019 United Sta s District Judge